EXAMINER’S AMENDMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee.

Authorization for this Examiner’s amendment was given in a telephone interview with Mr. Bruce D. Rubenstein, Reg. No. 39,349 on 02/23/2022.

Please amend the claims  1, 6, 17, 19-21 as following:

1.  	(Currently amended) A method of deleting snapshot data using a snapshot deletion process that includes multiple sub-processes arranged for execution in a pipeline, comprising:
performing, with a first thread, a first sub-process of the snapshot deletion process on a first data block of the snapshot data, the snapshot deletion process comprising at least the first sub-process and a second sub-process, the first and second sub-processes being performed sequentially;
in response to an end of the first sub-process performed with the first thread, performing, with the first thread, the second sub-process on the first data block; and
in parallel with performing, with the first thread, the second sub-process on the first data block, performing, with a second thread different from the first thread, the first sub-process on a second data block of the snapshot data, the second data block being different from the first data block,
the snapshot deletion process proceeding with multiple threads operating on respective blocks in parallel and with different ones of the threads performing different sub-processes at a same time, thereby avoiding I/O (Input/Output) lock contention,
wherein the multiple sub-processes include a stage of calculating a weight value to be merged or returned when deleting the data block and a stage of updating block metadata (BMD) of the data block, wherein the weight value, which tracks sharing among blocks, is merged responsive to a determination to calculate a merged weight value and is returned responsive to the block being shared and there being no existing block.

6.  	(Currently amended) A device for deleting snapshot data, comprising:
a processor; and
a memory storing computer-executable instructions which, the instructions, when executed by the processor, causing the device to perform a method of deleting snapshot data using a snapshot deletion process that includes multiple sub-processes arranged for execution in a pipeline, the method comprising:
performing, with a first thread, a first sub-process of a snapshot deletion process on a first data block of the snapshot data, the snapshot deletion process comprising at least the first sub-process and a second sub-process, the first and second sub-processes being performed sequentially;
in response to an end of the first sub-process performed with the first thread, performing, with the first thread, the second sub-process on the first data block; and
in parallel with performing, with the first thread, the second sub-process on the first data block, performing, with a second thread different from the first thread, the first sub-process on a second data block of the snapshot data, the second data block being different from the first data block,
the snapshot deletion process proceeding with multiple threads operating on respective blocks in parallel and with different ones of the threads performing different sub-processes at a same time, thereby avoiding I/O (Input/Output) lock contention,
wherein the multiple sub-processes include a stage of calculating a weight value to be merged or returned when deleting the data block and a stage of updating block metadata (BMD) of the data block, wherein the weight value, which tracks sharing among blocks, is merged responsive to a determination to calculate a merged weight value.
17.	(Currently amended) The method of claim 1, wherein the multiple sub-processes further include:
		a stage of reading metadata of a data block being processed;
		
		
		a stage of writing a log that records the update to the block metadata.

19.	(Currently amended) A method of deleting snapshot data, comprising:
allocating multiple threads;
assigning the threads to respective blocks, the threads configured to perform a snapshot deletion process on the respective blocks, the snapshot deletion process including multiple pipelined sub-processes arranged for execution during sequential processing cycles;
initiating the snapshot deletion process by the respective threads on different processing cycles, the threads then independently performing the sub-processes on the respective blocks in a parallel arrangement that performs different sub-processes by different threads and avoids I/O (Input/Output) lock contention,
wherein the multiple sub-processes include a stage of calculating a weight value to be merged or returned when deleting the data block and a stage of updating block metadata (BMD) of the data block, wherein the weight value, which tracks sharing among blocks, is returned responsive to the block being shared and there being no existing block.

20.	(Currently amended) The method of claim 19 [[18]], further comprising executing the threads on respective cores of a processing unit.

21.	(Currently amended) The method of claim 19 [[18]], wherein the multiple sub-processes include:
		a stage of reading metadata of a data block being processed;
		
		
		a stage of writing a log that records the update to the block metadata.

Reason for Allowance

The following is an examiner’s statement of reasons for allowance:

Interpreting the claims in light of the specification and arguments presented in the Remarks filed on 12/23/2021, Examiner finds the claimed invention is patentably distinct from the prior art of record. The prior art of record does not expressly teach or render obvious the invention as recited in amended independent claims.

Tabaaloute et al. (US Pub. No. 2016/0335278 A1)  teaches a method of deleting snapshot data using a snapshot deletion process that includes multiple sub-processes arranged for execution sequentially using multiple threads, comprising: performing, with a first thread, a first sub-process of the snapshot deletion process on a first data block of the snapshot data, and in response to an end of the first sub-process performed with the first thread, performing, with the first thread, the second sub-process on the first data block; and in parallel with performing with a second thread different from the first thread, the first sub-process on a second data block of the snapshot data,  the snapshot deletion process proceeding with multiple threads operating on respective blocks in parallel.

Sarca (US Pub.  No. 2015/0358186 A1) teaches sub-processes arranged for execution in a pipeline and  threads operating in parallel different sub-process at a same time, thereby avoiding contention for sub-process resources.

The combination of prior art of record does not expressly teach or render obvious the limitations of “the snapshot deletion process including multiple sub-processes arranged for pipelined execution during sequential processing cycles by respective threads, wherein the multiple sub-processes include a stage of calculating a weight value and a stage of updating block metadata (BMD) of the data block, wherein the weight value tracks sharing among blocks, and weight value is either merged or returned responsive to the block being shared and there being no existing block”, when taken in the context of the claims as a whole, as recited in claim independent claims 1, 6 and 19 were not disclosed in the prior art of record.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU ZAR GHAFFARI whose telephone number is (571)270-3799.  The examiner can normally be reached on Monday-Thursday 9:00 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai AN can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ABU ZAR GHAFFARI
Primary Examiner
Art Unit 2195



/ABU ZAR GHAFFARI/Primary Examiner, Art Unit 2195